Citation Nr: 0024116	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the residuals, 
post-operative subtotal gastrectomy secondary to gastric 
ulcer, currently evaluated at 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from June 1949 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claim on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's gastrointestinal disability is currently 
manifested by subjective complaints of pain, gas, and 
constipation. 

3.  Current objective findings of the veteran's 
gastrointestinal disorder includes normal bowel sounds, no 
active bleeding, and stable weight, and radiographic evidence 
of gastroesophageal reflux, a filling defect, hiatal hernia, 
and chronic gastritis but no indication of mass, ulceration, 
erythema, edema, or bleeding.  

4.  There is no objective clinical evidence of weight loss, 
recurrent hematemesis or melena, severe hemorrhage, large or 
eroded ulcers, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms, malnutrition, or severe 
impairment of health.


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 40 
percent, for the residuals, post-operative subtotal 
gastrectomy, secondary to gastric ulcer, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.110, 4.111, 4.112, 4.113, 
4.114, Diagnostic Codes (DCs) 7304, 7307, 7308, 7346, 7348 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The RO has rated the veteran's gastrointestinal disability 
under DCs 7304-7308.  The Board will also consider DCs 7307, 
7346, and 7348 for gastritis, hiatal hernia, and status-post 
vagotomy.  However, the Board notes that ratings under DCs 
7301 to 7329, in pertinent part, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).
 
Under DC 7304 (gastric ulcer), a 10 percent evaluation 
contemplates a "mild" disorder with recurring symptoms once 
or twice yearly.  A 20 percent evaluation contemplates 
"moderate" symptomatology with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations.  A 40 
percent rating is assigned for "moderately severe" 
impairment; symptoms of vomiting, recurrent hematemesis, or 
melena, less that "severe," with impairment of health 
manifested by anemia and weight loss productive of definite 
impairment of health.  A 60 percent evaluation requires a 
"severe" duodenal ulcer with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and manifestations of anemia 
and weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, DC 7304 (1999).

Under DC 7307 (hypertrophic gastritis), chronic gastritis 
with small nodular lesions and symptoms warrants a 10 percent 
evaluation.  Chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, warrants a 30 percent 
evaluation.  Finally, a 60 percent evaluation may be 
warranted for chronic gastritis with severe hemorrhage, or 
large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307 
(1999).

For postgastrectomy syndromes (DC 7308), when there are 
infrequent episodes of epigastric distress with 
characteristic "mild" circulatory symptoms or continuous 
mild manifestations, a 20 percent evaluation may be assigned 
under DC 7308.  When there are "moderate," less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss, a 40 percent evaluation may be assigned.  "Severe" 
post gastrectomy syndrome, associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia 
warrants a 60 percent evaluation.  38 C.F.R. § 4.114, DC 7308 
(1999).

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (1999).

Under DC 7348 (vagotomy), a 20 percent evaluation is 
warranted in the case of recurrent ulcer with incomplete 
vagotomy; a 30 percent evaluation is warranted with symptoms 
and confirmed diagnosis of alkaline gastritis, or of 
confirmed persisting diarrhea.  Finally, a 40 percent 
evaluation is warranted followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  38 C.F.R. § 4.114, DC 7348 (1999).  The 
Note to DC 7348 indicates that recurrent ulcers following a 
complete vagotomy should be rated under DC 7305, with a 
minimum rating of 20 percent; a vagotomy with dumping 
syndrome should be rated under DC 7308.

Finally, diseases of the digestive system, particularly 
within the abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. §§ 4.113, 4.114 (1999).  Thus, the Board 
will consider the veteran's gastrointestinal symptomatology 
as one disability but will consider the relevant diagnostic 
code for each.

Historically, the RO originally granted service-connected for 
the veteran's gastrointestinal disorder shortly after service 
separation and assigned a 10 percent disability rating.  By 
rating decision dated in April 1959, his disability rating 
was increased to 40 percent, where it has remained since that 
time.  In mid-1997, he filed the current claim for an 
increased rating and maintained that his disability was worse 
than evaluated.  

In an August 1997 VA stomach examination report, the veteran 
related that he was first diagnosed with an ulcer in 1953.  
He complained of bloatedness, increased gas, nausea, a sick 
feeling all the time, and vomiting.  He avoided chocolate and 
greasy foods and reported indigestion and regurgitation on 
reclining or bending over.  Medications included Maalox and 
Pepcid without relief, but some help from Zantac.  He 
indicated that he sometimes had to force himself to vomit to 
feel better.  He used a stool softener once a month for 
constipation.  

Physical examination revealed that the veteran was well-
developed, well-nourished, and weighed 146 pounds.  The 
abdomen was not distended, there was no apparent organomegaly 
or masses, and he had mild tenderness in the epigastric area 
with rebound tenderness.  Bowel sounds were normoactive, and 
he had a well-healed midline scar and a tender nodule just to 
the left of the scar.  The examiner reported that an upper GI 
showed a filling defect along the superior aspect of the 
remnant in the region of the fundus of the stomach.  The 
upper GI report also indicated no evidence of 
gastroesophageal reflux, and the reviewer strongly suggested 
endoscopy for further evaluation of a possible mass.  Blood 
work showed mild to moderate anemia.  The diagnosis was 
history of gastric ulcer disease, status post partial 
gastrectomy and jejunostomy with hypochromic microcytic 
anemia, reflux, and abnormality of the fundus of the stomach 
per upper GI.

A September 1997 medical certificate revealed that the 
veteran complained of increased abdominal problems.  He 
reported a several week history of a tearing feeling in his 
abdomen.  Physical examination revealed that the abdomen was 
soft, and he had palpable pulsatile tenderness about the 
umbilicus.  The clinical impression was abdominal aortic 
aneurysm.  His weight was reported at 150 lbs.  He 
subsequently underwent a repair of a ventral incisional 
hernia and esophagogastroscopy, and later a 
esophagogastrojejunoscopy, which showed a patent anastomosis 
without evidence of marginal ulceration, no evidence of mass, 
ulceration, or significant erythema or edema, no significant 
bleeding, and a normal distal esophagus.  

Outpatient treatment records show on-going gastrointestinal 
complaints.  A December 1997 upper GI report revealed 
moderately severe esophagitis, hiatal hernia, surgical 
changes to the stomach, and gastric erosion.  A follow-up 
biopsy showed chronic active gastritis with some lymph 
follicle formation and glandular hyperplasia.  His weight 
remained relatively stable and was reported as 144 lbs. in 
September 1997 and 146 lbs. in October 1997.  In March 1998, 
his weight was noted as 148 lbs. and his abdomen was soft.  
He was instructed to return to the clinic when needed.  In 
October 1998, he was noted to weigh 144 lbs. and had a 
history of moderately severe esophagitis, hiatal hernia, and 
gastric erosion but was doing better.  He still had daily 
reflux symptoms but his medication helped.  

In a November 1998 hearing, the veteran testified that he 
experienced gas and constipation.  He related that his only 
relief was to make himself vomit.  He reported that he 
previously sought treatment (apparently referring to the 
initial September 1997 treatment) and was misdiagnosed as 
having an aneurysm.  His medications included Gaviscon, 
Prilosec, and Maalox with some relief.  He indicated that he 
took a stool softener every two or three days and had 
abdominal pain.  He reflected that he had pain from gas and 
had to vomit to get relief at least once per week then had to 
lay down.  He denied being on a special diet but had certain 
foods that he could not eat.  

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating, in excess of 40 percent, 
for the veteran's service-connected gastric disability is not 
in order.  First, the evidence of record establishes that his 
clinical disability does not approximate the criteria for a 
higher evaluation under DC 7304 (ulcer, gastric).  As noted, 
a 60 percent evaluation requires a finding of pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, anemia, weight 
loss, and definite impairment of health.  In this case, the 
veteran's over-all medical history is not indicative of a 
definite impairment in health.  Specifically, he has been 
described as being well-developed and well-nourished.  
Moreover, although he reports self-induced vomiting and 
anemia is shown on the last VA examination, the evidence does 
not show recurrent hematemesis, melena, or weight loss.  Of 
note, the veteran's weight appears stable in the 140-150 lbs. 
range.  While the veteran's symptoms have clearly had a 
negative impact on his health, the Board finds that the 
impairment, while moderately severe, does not rise to the 
level of a definite impairment under the regulations.  As 
such, there is no basis for a higher rating under DC 7305.

In addition, the most recent endoscopy failed to demonstrate 
evidence of large ulcerated or eroded areas and, although 
chronic gastritis has been diagnosed, there is no evidence of 
severe hemorrhage warranting a higher evaluation under DC 
7307.  Moreover, a higher rating would not be available if 
the veteran's disability were to be rated under DC 7308.  
Although the veteran has reported symptoms of gas and 
bloatedness, there is no objective clinical evidence of a 
circulatory disturbance after meals, diarrhea, hypoglycemia, 
weight loss, or malnutrition.  As noted above, the veteran's 
weight has been stable.  Further, while anemia was shown, a 
single symptom is not sufficient to warrant a higher rating 
under DC 7308, particularly in light of no apparent active 
bleeding.  As severe postgastrectomy syndrome is not shown, 
there is no basis for a higher rating under DC 7308.

Similarly, as there is no evidence of material weight loss, 
hematemesis, melena with moderate anemia, or severe 
impairment of health, there is no basis on which to assign a 
higher evaluation under DC 7346.  This is evidenced by a 
fairly consistent weight loss, no active bleeding, and no 
indication by any of the examiners that the veteran has 
experienced a severe impairment of health.  Finally, an 
evaluation higher than 40 percent is not available under DC 
7348, regardless of the severity of the disorder.

The Board has considered the veteran's written statements and 
sworn testimony that his gastrointestinal disability is worse 
than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence to establish all criteria required for a 
higher rating.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability.
  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  These requirements for the consideration of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of 
disability and any changes in the condition.  The Board has 
considered these provisions, taking into consideration the 
objective findings as well as the subjective statements of 
the veteran, and finds that his gastrointestinal disability 
warrants a 40 percent evaluation, but no more.

It is the conclusion of the Board, therefore, that the 
evidence on file does not support a 60 percent rating.  The 
current objective findings more nearly approximate those for 
the 40 percent rating, and accordingly the lower rating is 
for application.  38 C.F.R. § 4.7 (1999).  In reaching this 
decision consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

The claim for entitlement to an increased evaluation for the 
residuals, post-operative subtotal gastrectomy, secondary to 
gastric ulcer, currently evaluated at 40 percent disabling, 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

